Interim Decision #2152

MATTER

OF BLAIR

In Section 214(d) Proceedings
A-19598072

Decided by Regional Commissioner May 30, 1972
An alien who was admitted to the United States as the fiancee of a United
States citizen upon presentation of a nonimmigrant visa issued under the
provisions of section 101(a)(15XK) of the Immigration and Nationality Act, as
amended, upon the basis of an approved petition filed in her behalf pursuant
to section 214(d) of the Act, and who concluded a valid marriage to the citizen
petitioner within three months after entry, is statutorily eligible for the
creation of a record of lawful admission for permanent residence notwithstanding the death of the citizen petitioner subsequent to the marriage and
prior to the filing of her application for creation of a record of admission for
permanent residence.

The District Director approved the application and certified this
case to me for review and final decision.
The facts in this case are well stated in the District Director's
decision. The applicant is a Japanese national born in Okinawa on
November 19, 1949. On October 26, 1971, her now deceased husband, a citizen of the United States by birth and sergeant in the
United States Air Force, filed a petition in her behalf pursuant to
section 214(d) of the Act to classify applicant as a fiancee under
section 101(aX15)(K) of the Act. The District Director approved the
petition on November 3, 1971 and the applicant was admitted to
the United States as a fiancee on January 1, 1972. She married her
petitioner/husband in Arkansas on February 17, 1972. He was
killed in a military aircraft accident on February 18, 1972. She is
living with parents of her deceased spouse.
This record clearly establishes that applicant was lawfully admitted as a fiancee under section 101(a)(15)(K) and has complied
with all the applicable provisions of section 214(d) which read as
follows:
A visa shall not be issued under the provisions of section 101(a)(15XK) until
the consular officer has received a petition filed in the United States by the
fiancee or fiance of the applying alien and approved by the Attorney General.
The petition shall be in such form and contain such information as the
Attorney General shall, by regulation, prescribe. It shall be approved only
after satisfactory evidence is suhmitted by the petitioner to eatablioh that the
parties have a bona fide intention to marry and are legally able and actually

153

Interim Decision #2152
willing to conclude a valid marriage in the United States within a period of
ninety days after the alien's arrival. In the event the marriage with the
petitioner does not occur within three months after the entry of the said alien
and minor children, they shall be required to depart from the United States
and upon failure to do so shall be deported in accordance with sections 242 and
243. In the event the marriage between the said alien and the petitioner shall

occur within three months after the entry and they are found otherwise
admissible, the Attorney General shall record the lawful admission for permanent residence of the alien and minor children as of the date of the payment of
the required visa fees. (Emphasis supplied).

The applicant did marry the petitioner within three months
after entry. She is otherwise admissible. Having met these statu-

tory requirements, section 214(d) directs the Attorney General to
record the lawful admission for permanent residence of the applicant as of the date of the payment of the required visa fees. 8 CFR
245.2(d) provides that the District Director shall record the lawful
admission of the applicant as of the date of approval of the
application. It further provides that the fee previously paid for
filing the application shall be considered payment of the required
visa fees, as of the date of approval of the application.
ORDER: It is ordered that the application be approved and that
applicant's lawful admission for permanent residence be recorded
as of May 30, 1972.

154

